


110 HR 5763 IH: To temporarily delay application of proposed changes to

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5763
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Ellison (for
			 himself, Mr. Ramstad,
			 Mr. Oberstar, and
			 Mr. Walz of Minnesota) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To temporarily delay application of proposed changes to
		  the Departmental Appeals Board within the Department of Health and Human
		  Services.
	
	
		1.One-year moratorium on
			 implementation of changes to the Departmental Appeals Board within the
			 Department of Health and Human ServicesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not, prior to the date that is
			 1 year after the date of the enactment of this Act, take any action (through
			 promulgation of regulation, issuance of regulatory guidance, or other
			 administrative action) to finalize or otherwise implement provisions contained
			 in the proposed rule published on December 28, 2007, on pages 73708 through
			 73720 of volume 72, Federal Register (relating to the Departmental Appeals
			 Board established in the Department of Health and Human Services).
		
